Citation Nr: 0524429	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  99-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a disability of 
multiple joints manifested by pain, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1994 with combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which denied service connection for right 
ear hearing loss and joint pain due to an undiagnosed 
illness, among other claims.

The Board initially reviewed this matter in November 2003, 
when in addition to the issues currently on appeal, service 
connection for residuals of a low back injury and service 
connection for residuals of a left knee injury were at issue.  
The Board remanded all four issues for evidentiary 
development.  While on remand, the RO granted service 
connection for the residuals of a low back injury and a left 
knee injury by a rating decision dated in April 2005, which 
constituted a full grant of benefits.  See, e.g., Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 997).  Accordingly, only 
service connection for a right ear hearing loss and service 
connection for joint pain due to an undiagnosed illness 
remain on appeal.  A review of the record reveals that all 
actions directed on remand have been completed.  Thus, the 
Board may proceed with its appellate review.  

In adjudicating the issue of service connection for a 
multiple joint disorder, it is pertinent to note that the 
veteran's current service-connected disabilities include a 
disc disease of the cervical spine, rated 10 percent; 
residuals of fractures of the left 4th and 5th metacarpals, 
rated 10 percent; arthritis of the left knee, rated 10 
percent; and arthritis of the lumbar spine, rated 10 percent.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for a right ear 
hearing loss and service connection for joint pain due to an 
undiagnosed illness; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  The veteran has a history of in-service acoustic trauma 
but all audiological examinations of record in service 
reflect right ear hearing in the normal range; post-service 
medical evidence fails to show a hearing loss disability 
until several years after his discharge from service and the 
only competent evidence that addresses the contended causal 
relationship between a current diagnosis of right ear hearing 
loss and service weighs against the claim.

3.  Service medical records do not reflect any general 
complaints of joint pain attributed to an undiagnosed 
illness; post-service medical evidence, to include a medical 
examination of the joints in May 2004, fails to show a 
current diagnosis of a multiple joint disability (other than 
those joints that are already service-connected), nor does it 
show any objective indicators of an undiagnosed illness 
manifested by joint pain.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2004).

2.  Service connection for a disability manifested by joint 
pain, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in July 1998 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VA O.G.C. Prec. Op. No. 7-
2003.  Therefore compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the November 1998 rating decision, the 
February 1999 Statement of the Case (SOC), and the 
Supplemental Statement of the Case (SSOC) in December 1999, 
October 2000, July 2002, and April 2005 adequately informed 
the veteran of the information and evidence needed to 
substantiate his claims.  The Board observes that the July 
2002 SSOC informed the veteran of the implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, 
provided that he sufficiently identified the records sought 
and submitted releases as necessary.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In this case, the veteran appealed a November 1998 rating 
decision.  Only after that rating action was promulgated, 
did the RO, in April 2002, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the April 200w letter provided 
to the appellant the first three elements.  Although the 
letter does not contain the precise language of the fourth 
element, a March 2004 letter was sent to the veteran, which 
includes all four elements.  Satisfying the fourth element, 
the March 2004 letter requested the veteran provide any 
evidence or information that he may have pertaining to his 
claim.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  It is 
apparent that the veteran receives Social Security 
disability benefits, but he testified that all of his 
medical treatment has been provided at the VA (see 
transcript at p. 6) and all of the VA treatment records have 
been obtained and associated with the file.  The VA afforded 
the veteran thorough VA medical examinations, which 
addressed the questions at hand, to include whether he has a 
claimed multiple joint disorder due to an undiagnosed 
illness and whether his current diagnosis of hearing loss in 
the right ear is linked to in-service acoustic trauma.  The 
Board finds that the medical evidence of record is adequate 
to decide both issues on appeal; another examination or 
medical opinion is not necessary, within the meaning of 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §  3.159(c)(4) 
(2004).   

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  In this regard, the Board 
again notes that, while the veteran receives Social Security 
disability compensation, he has testified that all of his 
medical treatment has been provided at the VA and all of his 
VA treatment records have been secured and associated with 
the claims file.  The Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled to the extent possible with regard to his claim.  
Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that 
would warrant a remand, and his procedural rights have not 
been abridged.  Bernard, supra.  See also Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005). 

FACTUAL BACKGROUND

Service medical records reflect the results of three 
audiologic evaluations, occurring in September 1974 upon the 
veteran's enlistment, and in August 1982 and July 1984 for 
purposes of retention or assignments.  The results of each 
evaluation indicated pure tone thresholds between 0 and 20 
decibels (dB) at intervals of 500, 1000, 2000, 3000, and 4000 
Hertz (Hz) with the exception of the August 1982 evaluation, 
which reflects a pure tone threshold of 30 dB at 3000 Hertz 
for the right ear.  A decrease to 20 dB is shown at 3000 Hz 
on the July 1984 evaluation of the right ear.  Treatment of 
right ear external otitis is shown in July 1985.  

Treatment records also show the veteran presented in August 
1986, reporting that he had fallen on his right palm during a 
training exercise.  He complained that he could not close the 
right hand without pain.  On examination edema and 
discoloration were observed.  Decreased range of motion in 
the hand was noted and tenderness to touch in the palm area 
was evident.  Records show in August 1991, the veteran 
complained of neck and left upper extremity pain and 
paresthesias in digits 1-3 of the left hand.  (As noted in 
the introduction above, service connection is currently in 
effect for a cervical spine disability and residuals of 
fractures of the left 4th and 5th metacarpals, along with 
disabilities of the left knee and lumbar spine.)

Service personnel records establish the veteran is entitled 
to wear the Combat Infantryman Badge.

VA treatment records, dated from July 1998 to December 2004, 
show the veteran had tingling sensation in his right arm 
affecting the fingers of his right hand.  In September 1998, 
that the findings of an electromyography study were 
consistent with mild chronic right C6 radiculopathy with 
minimal amount of active degenerative signs.  The veteran 
underwent a C7 anterior cervical discectomy with fusion and 
left iliac crest bone graft in October.  The veteran 
complained of right shoulder pain in November.  An X-ray 
series of the left wrist was done in April 1999, which 
indicated no significant bone or joint abnormalities.  
Interpretation of an X-ray series of the left hand indicated 
some widening and irregularity of the proximal shaft of the 
5th metacarpal, which should be secondary to an old fracture.  
X-rays of the left knee were taken in June 1999, which were 
interpreted as showing no significant bone pathology.  In 
August 1999, the veteran was evaluated for admission into 
Physical Therapy.  The evaluation reflected that range of 
motion for bilateral shoulder, elbow, wrist, and hand were 
all within normal limits, and strength was 5/5 throughout.  

In June 1999, the veteran underwent a VA compensation and 
pension physical examination (C&P examination) for the 
joints.  The clinician focused on the veteran's history of an 
injury to his left knee and his complaints of anterior knee 
pain, patellofemoral pain, and patellofemoral pain, soreness, 
and tenderness with motion.  Following examination, the final 
diagnosis was patellofemoral syndrome, left knee.  An 
examination for bones focused on the veteran's history of a 
fracture of the left fourth metacarpal in 1978.  Current 
complaints were tenderness, soreness, and pain with some 
ulnar paresthesias over the left hand.  The veteran reported 
that his symptoms worsened with changes in the weather.  
Following a physical examination, the diagnosis was residual 
fracture of the left 4th metacarpal.  (Again, service 
connection is already in effect for this latter disability.)  
      
The veteran also underwent an audiologic evaluation in June 
1999.  He reported having incurred noise exposure from rifles 
and ammunition while in service.  He denied any occupational 
noise exposure or excessive recreational noise exposure post-
service.  The examiner noted that the veteran had undergone a 
comprehensive evaluation in March 1999 for prescription of 
hearing aides.  The veteran indicated that there had been no 
significant change in his hearing since then, so the examiner 
used those results in his evaluation.  The pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
30
30
LEFT
15
15
15
35
55

Speech audiometry revealed speech recognition ability of 84 
percent in both the right ear and the left ear.  The 
pertinent diagnosis was bilateral sensorineural mild to 
moderate hearing loss.
          
The veteran testified in a RO hearing in October 1999.  His 
testimony indicated as follows:

The veteran had hearing loss on his discharge examination, 
which has persisted to the present.  He recently received 
hearing aids from a VA treatment facility, where he also had 
a hearing test done in June 1999.  (T. at pp. 7-8)  The 
veteran has experienced joint pains in his fingers and hand 
joints.  When he awakens in the morning, sometimes he can 
hardly move his hands and fingers.  Sometimes his legs cramp 
up in his toes and knees.  (T. at p. 8)

The veteran underwent a VA audiologic evaluation in April 
2004.  The examiner reviewed the veteran's claims file and 
noted that the veteran's hearing was tested on three 
occasions and each time it was in normal hearing with a 
decrease showing in higher frequencies between the first and 
second test.  The examiner also noted that the veteran's 
post-service evaluations indicated normal air conduction 
thresholds with an impairment in speech recognition.  The 
veteran's current complaint was difficulty understanding the 
spoken voice.  He had difficulty especially when there was 
background noise.  The veteran provided a medical history of 
noise exposure in service from firing of M-16 rifles, 
mortars, explosions, and helicopter noise.  He denied having 
any exposure to noise since leaving the service.  He dated 
the onset of his right ear hearing loss in 1998.  On 
examination of the right ear, the veteran had a pure tone 
threshold of 10 dB at 500, 1000, and 2000 Hz.  The pure tone 
thresholds at 3000 and 4000 Hz were 25 dB and 40dB, 
respectively.  The speech recognition score was 84 percent 
for the right ear.  The diagnosis was mild high-frequency 
sensorineural hearing loss, right ear.  The examiner opined 
that it is not likely that the right ear hearing loss 
resulted from activity during military service for three 
reasons: (1) a hearing test from the Cleveland VA Medical 
Center showed normal air conduction thresholds in the right 
ear from 250 Hz through 4000 Hz; (2) service medical records 
are negative for any complaint of right ear hearing loss 
other than the one incident in 1984 when the veteran had 
impacted cerumen, but hearing tests showed that hearing was 
normal; and (3) the veteran reported the onset of hearing 
loss was in 1998 and he separated from service in 1994.

In May 2004, the veteran underwent a VA C&P examination for 
the joints.  The main focus of the examination was complaints 
pertaining to the low back and left knee, which after 
examination, were diagnosed as residual injury to the lumbar 
spine with arthritis and residual injury to the left knee 
with chondromalacia of the patella, respectively.  The 
clinician also noted the veteran's complaints of some "very 
episodic and periodic" elbow and wrist pain.  Interpretation 
of past X-rays of the elbow and wrist were noted to be 
negative.  On examination the wrists and elbows were normal.  
No pain, swelling, or soreness, or any other joint pathology 
was observed on examination.  Consequently, no other 
diagnoses were made.  The examiner further concluded that 
there was no evidence of polyarticular disorder related to an 
undiagnosed illness.

VA treatment records show complaints of intermittent sharp 
pain in both forearms, throbbing pain in bilateral knee, pins 
and needles in forearms, and numbness in hands.  On a scale 
of 1-10 with ten representing the most severe pain, the 
veteran assessed the pain in his arms as a seven.

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for arthritis may 
be presumed when it is manifested to a degree of 10 percent 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(the Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2001), then operates to establish when a 
hearing loss can be service connected.   Hensley at 159.

Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree before December 31, 2006.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002). 
(66 Fed. Reg. 56614, 56615, Nov. 9, 2001, substituted 
"December 31, 2006" for "December 31, 2001" in paragraph 
(a)(1)(i), effective Nov. 9, 2001.)

38 C.F.R. § 3.317(a)(1) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within the 
presumptive period; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 38 C.F.R. § 3.317(a)(2). For 
purposes of this section, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic. The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R. § 
3.317(a)(3).

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurological signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ANALYSIS

In Gilbert, 1 Vet. App. 49, 53 (1990), the Court held that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.  The Board considered the application 
of reasonable doubt in the evaluation of the veteran's claims 
for service connection for right ear hearing loss and joint 
pain due to an undiagnosed illness.  However, the evidence as 
to these claims clearly preponderated against them.  
Accordingly, reasonable doubt was not for application. 
38 U.S.C.A. § 5107 (West 2002).

Right Ear Hearing Loss

A review of the record indicates that service connection for 
right ear hearing loss is not warranted.  The Court has held 
that in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Turning first 
to the question of current disability due to impaired 
hearing, this may be demonstrated in the following ways: (1) 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hz is 40 dB or greater, (2) or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 dB or greater; (3) or 
when speech recognition using the Maryland CNC Test are less 
than 94%.  38 C.F.R. § 3.385 (2004).  Competent evidence 
demonstrates the veteran has a current right ear hearing loss 
disability, in that his speech recognition score was 84 
percent on and the pure tone threshold at 4000 Hz was 40 dB 
on the most recent VA examination.  

With respect to incurrence or aggravation of a disease or 
injury in service, the veteran provided a medical history of 
noise exposure in service from firing of M-16 rifles, 
mortars, explosions, and helicopter noise.  Although he did 
not specify that this exposure occurred during combat, a 
review of the record disclosed statements that the veteran 
made in support of claims related to post-traumatic stress 
disorder, which indicate at least some of the noise exposure 
did occur in combat.  Accordingly, the evidence establishes 
that the veteran underwent excessive noise exposure in 
service.  38 U.S.C.A. § 1154(b).  

In light of the medical evidence as summarized above, to 
include the only competent nexus opinion of record that 
clearly weighs against the claim, and the veteran's 1998 
self-reported date of onset, the Board is unable to conclude 
that he incurred hearing loss during service, to include 
while engaged in combat.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (A lay person is competent to provide 
evidence of observable symptoms.)  Although the veteran 
testified that he was diagnosed with hearing loss when he 
separated from the service, there is no objective evidence of 
record, which supports his testimony.  And treatment records 
show no complaints or findings attributed to right ear 
hearing loss prior to an evaluation for hearing aides in 
March 1999.  Even if the Board were to find that hearing loss 
was incurred in combat that would not resolve the matter of 
service connection.  The reduced evidentiary burden 
applicable under 38 U.S.C.A. § 1154(b) only applies to the 
question of service incurrence, and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  

As previously noted, a current right ear hearing disability 
has been established, but its relationship to service has not 
been shown.  This is a question of medical etiology; which as 
noted, requires competent medical evidence.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The medical opinion in this case indicates 
that the relationship between the veteran's hearing loss and 
service is "unlikely."  In arriving at this conclusion, the 
VA examiner points to, among other factors, the veteran's own 
report that the onset of his hearing loss was not until 1998, 
a period of three to four years after the veteran left the 
service.  The examiner also referred to medical evidence, 
e.g. post-service normal air conduction thresholds in the 
right ear, to support his opinion.  Accordingly, the Board 
finds the medical evidence in this matter to be clear in 
showing that the veteran's current right ear hearing loss 
disability is not related to his service.  The veteran's 
contention to the contrary is not competent evidence of 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There being no favorable medical opinion of 
record, the Board finds that service connection for right ear 
hearing loss is not warranted.   

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application, and 
service connection for hearing loss of the right ear is not 
warranted.  38 U.S.C.A. § 5107(b); also see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Joint Pain 

The record fails to establish entitlement to service 
connection for joint pain, to include as due to an 
undiagnosed illness.  The evidence in this matter fails to 
establish objective findings that substantiate the existence 
of an undiagnosed illness.  Notwithstanding the veteran's 
subjective complaints of joint pains that were duly noted 
upon a VA physical examination, no current disability 
pertaining to joint pains was found.  The examiner noted X-
ray findings, which were normal, and the result of his 
personal examination of the veteran in reaching his 
conclusion.  In addition to the VA examiner's findings, VA 
treatment records fail to substantiate findings that 
demonstrate the existence of an undiagnosed illness.   In 
this regard, the Board notes the complete absence of any 
abnormality in the veteran's upper extremities on a Physical 
Therapy evaluation in August 1999.  Both strength and range 
of motion were unimpaired.  Moreover, the stated goal of 
physical therapy was to reduce neck pain, with no references 
to any other joints or "joint pain."  It is also evident 
from the record that some of the veteran's complaints are 
attributable to his service-connected disabilities, including 
cervical disc disease, residuals of fracture of the left 4th 
and 5th metacarpals, lumbar spine arthritis, and left knee 
arthritis, which are already service-connected.  

In summary, the service medical records do not reflect any 
general complaints of joint pain attributed to an undiagnosed 
illness, and post-service medical evidence, to include a 
medical examination of the joints in May 2004, fails to show 
a current diagnosis of a multiple joint disability (other 
than those joints that are already service-connected), nor 
does it show any objective indicators of an undiagnosed 
illness manifested by joint pain.

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application, and 
the claim for service connection for a multiple joint 
disorder manifested by pain, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a multiple joint disorder manifested 
by pain, to include as due to an undiagnosed illness, is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


